Citation Nr: 0115151	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-23 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim to determine whether the appellant has 
forfeited her right to gratuitous Department of Veterans 
Affairs benefits under 38 U.S.C.A. § 6103(a) (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman

INTRODUCTION

The veteran had active service from December 1941 until his 
presumed death in October 1944.

This appeal arises from an April 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
appellant's application to reopen her claim to determine 
whether she has forfeited her right to gratuitous VA benefits 
under the provisions of 38 U.S.C.A. § 6103(a).


FINDINGS OF FACT

1.  In a VA Compensation and Pension Service decision dated 
in September 1974, it was determined that the appellant had 
forfeited all rights, claims and benefits to which she might 
have been entitled under laws administered by the VA.

2.  Evidence received since the 1974 decision, which consists 
of two affidavits, is either cumulative in nature or of no 
probative value and which, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.








CONCLUSION OF LAW

The evidence received since the September 1974 Compensation 
and Pension Service decision determined that the appellant 
had forfeited all rights, claims and benefits to which she 
might have been entitled under laws administered by the VA, 
is not new and material; the appellant's claim may not be 
reopened. 38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has requested that the September 1974 decision 
by the VA Director of Compensation and Pension Service which 
determined that the appellant had forfeited all rights, 
claims and benefits to which she might have been entitled 
under laws administered by the VA be reopened.  During the 
pendency of the appellant's appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board of Veterans' Appeals 
(Board) is satisfied that all relevant facts pertaining to 
the appellant's claim to determine whether she has forfeited 
her right to gratuitous VA benefits under 38 U.S.C.A. 
§ 6103(a) have been properly developed.  The Board notes that 
no further assistance to the appellant in acquiring evidence 
is required by the new statute, which states that nothing in 
the duty to assist provisions shall be construed to require 
VA to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in 38 U.S.C.A. § 5108.

The Board finds no prejudice to the appellant in this case by 
proceeding with an adjudication of the question of whether 
new and material evidence has been submitted to reopen a 
claim to determine whether the appellant has forfeited her 
right to gratuitous VA benefits under 38 U.S.C.A. § 6103(a) 
as the RO has complied with the notice provisions of the 
VCAA.  This is so because the RO specifically notified the 
appellant of the requirements needed to reopen a claim in the 
statement of the case issued during this appeal.  Moreover, 
all of the relevant evidence was considered; there has been 
no prejudice to the appellant that would warrant a remand, 
and the appellant's procedural rights have not been abridged 
by proceeding with appellate review.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).

A VA Dependents and Beneficiaries Claims Service decision in 
February 1949 determined that the appellant was entitled to 
disability and compensation benefits (DIC), efffective from 
October 24, 1944, as the result of her hisband's (the 
veteran) death while serviving with the Philipine army in in 
October 1944. 

Following a VA field investigation, a VA General Counsel 
opinion in January 1963 found that the appellant was living 
in a husband and wife relationship with JA, which commenced 
in 1946.  Payment of her DIC benefits was subsequently 
terminated, effective from September 19, 1962, because of her 
relationship with JA.

Following receipt of the appellant's application to restore 
her DIC benefits on the basis that she was no longer in a 
husband and wife relationship and a VA field investigation, 
along with consideration of numerous affadavits, a VA 
adminisrative decision in June 1973 determined that the 
appellant deliberately presented false and material evidence 
to VA when she declared in her statement of March 1971 that 
she had not lived with another man in the relationship of 
husband and wife since March 1971.  

A VA Compensation and Pension Service decision in September 
1974 determined that the appellant had forfeited, undeer the 
provisions of 38 U.S.C. § 3503(a) (now 38 U.S.C.A. § 6103(a)) 
all rights, claims, and benefits under the laws administrated 
by VA on the basis that she knowingly, intentionally and 
deliberately made, presented and/or caused to be furnished to 
VA, materially false and fraudulant statements and evidence 
in support of her claim for reinstateent of death benefits as 
a claimed unremarried widow of the veteran by misrepresenting 
her true marital status.   The evidence which was of record 
at the time of the September 1974 decision included numerous 
affidavits and statements dated in 1973 and 1974, a 
certificate of the January 1974 death of the appellant's 
paramour and a 1973 VA field examination report which 
included depositions, including the appellant's.

During the course of the April 1973 deposition the appellant 
indicated that she had separated from her paramour in 1963 or 
1964, and that she was not living with anyone at the current 
time as if married.  However, numerous affidavits and 
statements indicated that the appellant continued to live 
with her paramour until his death in 1973 and that she had 
asked a number of neighbors to state that she was a widow who 
was not living with her paramour.

A notice of disagreement with the September 1974 decision was 
received from the appellant in March 1975 as was an affidavit 
in which it was indicated that the appellant and her paramour 
had been estranged for some ten years prior to his death.  
While a statement of the case was issued in October 1976, the 
current record shows that the appellant did not perfect her 
appeal and the 1974 decision became final.

The appellant is requesting that her claim to determine 
whether she has forfeited her right to gratuitous VA benefits 
under 38 U.S.C.A. § 6103(a) be reopened.  In determining 
whether to reopen a previously denied claim, the Board must 
first determine whether the evidence is new and material.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If it is 
determined that new and material evidence is presented or 
secured with respect to a claim that has been disallowed, VA 
must reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).
The documents which have been made part of the record since 
the September 1974 decision became final include two 
affidavits dated and received in February 1989.  In each of 
the affidavits it was stated that the appellant lived in a 
husband and wife relationship with her paramour for twenty-
seven years and that this relationship ended with the 
paramour's death in 1973.  Each of the affiants stated that 
they had been a neighbor of the appellant for many years.

In attempting to reopen her claim, the appellant again avers 
that she was not legally married to her paramour and that she 
had separated from him prior to January 1, 1971, the date a 
cohabitation relationship had to terminate for dependency and 
indemnity compensation to be restored.  The February 1989 
affidavits are new in the sense that they were not previously 
of record but they contain essentially the same information 
that was previously considered by the VA in 1974, which 
determined that the appellant had forfeited her right to 
gratuitous VA benefits under 38 U.S.C.A. § 6103(a).  In fact, 
the additional evidence is not only not material to the 
question at hand, whether the evidence tends to show that the 
appellant had separated from her paramour prior to January 1, 
1971, the date a cohabitation relationship had to terminate 
for dependency and indemnity compensation to be restored, it 
actually goes against the appellant's claim.  The two 
declarants stated that the appellant was living with JA as 
husband and wife during the period of time in question. 

The new evidence is cumulative of the previously considered 
evidence or of no probative value and, by itself or in 
connection with the remaining evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim as these affidavits, as 
earlier affidavits did, contradict the appellant's own 
assertions that she was not living.  Under these 
circumstances, the Board finds that the appellant has failed 
to submit new and material evidence to reopen her claim to 
determine whether the appellant has forfeited her right to 
gratuitous VA benefits under 38 U.S.C.A. § 6103(a).  
Accordingly the appeal is denied.



ORDER

New and material evidence having not been submitted, the 
appellant's application to reopen her claim to determine 
whether the appellant has forfeited her right to gratuitous 
VA benefits under 38 U.S.C.A. § 6103(a) is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

